DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the application filed 22 December 2021.
Claims 1-20 are pending. Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0147899, published 26 May 2016, hereafter Smith) and further in view of Apps et al. (US 2007/0094060, published 26 April 2007, hereafter Apps).
As per independent claim 1, Smith discloses a method of identifying demographic information in a marked up document, comprising:
(a) detecting a plurality of fields representing demographic information in a marked up document (paragraphs 0029-0032)
(b) extracting a set of features based on the detected demographic information (paragraphs 0029-0030: Here, data is extracted relating to sender, recipients, and contents of a message/document)
(c) based at least in part on the set of features, determining whether the plurality of fields represent demographic information of a single provider using an intelligent system (paragraph 0035) according to other marked up documents (paragraph 0037: Here, appropriate records and associated data are identified)
(d) when the plurality of fields are determined to represent demographic information of a single provider, associating the plurality of fields to represent demographic information of the single provider (paragraph 0006: Here, a contact profile of an address book is updated based on received information)
Smith fails to specifically disclose wherein the intelligent system is a machine learning model. However, Apps, which is analogous to the claimed invention because it 
As per dependent claim 2, Smith and Apps disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:
rendering the marked up document (paragraph 0079)
determining where, in the rendered marked-up document, each of the plurality of fields is located (paragraph 0079)
calculating a geometric distance between the respective locations of the plurality of fields in the rendered marked-up document (paragraph 0162)
wherein the determining (d) occurs based at least in part on the calculated geometric distance (paragraph 0162)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have enabled for calculating distances based upon rendered information. This would have allowed for identification of whether contents are properly associated within the document.
As per dependent claim 3, Smith and Apps disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:

determining where, in the document object model, each of the plurality of fields is located (paragraph 0079)
calculating number of hops between the respective locations of the plurality of fields in the rendered marked-up document (paragraph 0079)
wherein the determining (d) occurs based on the number of hops (paragraph 0079)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have enabled for calculating distances based upon rendered information. This would have allowed for identification of whether contents are properly associated within the document.
	As per dependent claim 4, Smith and Apps disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses:
	(e) determining how many a plurality of fields representing demographic information of a particular type are in a marked document (Figure 7; paragraph 0080)
	wherein determining occurs based at least in part on the number of fields of the particular type determined in (e) (Figure 7; paragraph 0080)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents 
As per dependent claim 5, Smith and Apps disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Smith discloses wherein the particular type is at least one of an address or phone number (paragraph 0032).
As per dependent claim 6, Smith and Apps disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses wherein training the machine learning model using a sample set of pages and corresponding location of identified fields (paragraph 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
As per dependent claim 7, Smith and Apps disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Apps discloses identifying fields in the sample set of pages based on known tags (paragraph 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.

As per dependent claim 9, Smith and Apps disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Apps discloses wherein the extracting the set of features comprises identifying a distance between two or more types of demographic information from among the plurality of types of demographic information (paragraphs 0070 and 0209). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.

With respect to claims 11-20, the applicant discloses the limitations substantially similar to those in claims 1-10, respectively. Claims 11-20 are similarly rejected.

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
The applicant’s initial argument is based upon the argument that the prior art fails to disclose “based at least in part on a set of features, determining whether the plurality of fields represent demographic information of a single provider using a machine learning model trained according to other marked up documents (pages 8-9).” The examiner respectfully disagrees.
Smith discloses based at least in part on the set of features, determining whether the plurality of fields represent demographic information of a single provider using an intelligent system (paragraph 0035) according to other marked up documents (paragraph 0037: Here, appropriate records and associated data are identified)
Specifically, Smith extracts contact information from a plurality of sources, including company websites, personal websites, social network pages, search directory pages, photos, video websites, and/or online retailers (paragraph 0030). One example for extracting this information is parsing various pages to identify contact information by 
The applicant further argues that the App is non-analogous, stating just “because two references may use machine learning models does not make them “analogous” (page 9).” However, it is noted that the requirement for analogousness is not whether the references are analogous, but instead whether the cited reference is analogous to the claimed invention (MPEP 2141.01(a)(I)). Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this instance, both the claimed invention and the cited art, Apps, are directed toward processing data using a machine learning model. For this reason, this argument is not persuasive.
The applicant further argues that Apps is not directed to “determining whether the plurality of fields represent demographic information of a single provider and is not trained according to other marked up documents (page 10). However, it is noted that Apps is not relied upon for disclosing these limitations. Instead, Apps is relied upon for teaching wherein the intelligent system is a machine learning model (paragraph 0040). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For this reason, this argument is not persuasive.
The applicant argues that a person of ordinary skill in the art “would have understood that machine learning models are not “plug & play” systems (page 11).” There is not allegation by the examiner that a machine learning model is a “plug & play” system. However, it is noted that the applicant does not recite any limitations regarding the machine learning model beyond “using a machine learning model trained according to other marked up documents (claim 1, lines 7-8).” Further, as detailed above, Smith discloses an intelligent system that is trained to extract information from a webpage to populate an address book (paragraphs 0032-0033, 0035, and 0037). While the intelligent system of Smith may broadly be interpreted as a trained model, Smith is silent with regard to the intelligent system being a “machine learning model.” However, Apps discloses an intelligent system is a machine learning model (paragraph 0040). Further, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
The applicant further argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 11), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As detailed above, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Apps with Smith, with a reasonable expectation of success, as it would have allowed for extracting and identifying contents based upon a learning module. This would have enabled the extraction and identification of data to evolve as more contents are ingested.
Finally, the applicant argues that the combination of Smith and Apps would have provided a method and storage device “entirely different from the present claims. Specifically, inputting “Smith’s demographic data into Apps alleged machine learning model would produce data helpful to direct marketers to “choose to send a letter to all those people in nodes” satisfying conditions (page 11).” However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For these reasons, these arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KYLE R STORK/Primary Examiner, Art Unit 2144